DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Figure 2) in the reply filed on September 27, 2021 is acknowledged.  The traversal is on the ground(s) that “all figures are sufficiently related to each other that an undue burden would not be placed upon the Examiner by maintaining all groups in a single application”.  This is not found persuasive because each of Figures 2-4 include mutually exclusive features and functions which do not overlap in scope, and have not been declared to be obvious variants of each other. For instance, Species A (Figure 2) contains a front assembly with a condenser and a compressor, and an auxiliary assembly with only a heat exchanger; whereas Species B (Figure 3) contains a front assembly with only a heater and an evaporator, while the auxiliary assembly includes the heat exchanger, the condenser and the compressor. In other words, each of Species A and Species B contain mutually exclusive characteristics. Regarding Species C, the species differs from both Species A and B in that the heat exchanger of the auxiliary assembly is divided into at least two separate zones. 
Applicant indicates claims 1-5, 7-9 and 12-17 as corresponding to Species A (Figure 2). A review of the claims and disclosure, however, shows that claims 4 and 14 do not pertain to Species A, but rather to Species C (Figure 4), since said claims require a multi-zone heat exchanger which is only shown in Species C. Therefore, claims 4, 6, 10-11, 14 and 18-20, directed to unelected species, are withdrawn from consideration, while claims 1-3, 5, 7-9, 12-13 and 15-17 are currently being examined on the merits. The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a refrigerant flow control device configured to […]” (claims 2, 3, and 12).
The aforementioned limitation(s) meet the three prong test, as follows:
The term “refrigerant flow control device” is a generic placeholder with no specific structural meaning.
The generic placeholder is modified by functional language (i.e. configured to).
The generic placeholder is not modified by sufficient structures to perform the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The refrigerant flow control device appears to correspond to at least one valve.1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4 and 14 recite “a first zone configured to selectively receive refrigerant cooled by the condenser or heated by the compressor to heat or cool a first area, and a second zone configured to selectively receive refrigerant cooled by the condenser or heated by the compressor to heat or cool a second area”. To avoid potential ambiguities, Applicant is suggested to invert the order of the underlined terms (i.e. from “heat or cool” to --cool or heat--), in order to make the phrases commensurate with the initially recited order (i.e. refrigerant cooled by the condenser or heated by the compressor).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takeuchi et al. (US 20150295285 A1), herein Takeuchi.
As per claim 1, Takeuchi discloses a heating, ventilation, and air conditioning (HVAC) system (see at least figure 17) comprising: a condenser (13); an evaporator (20); a heater (17); a compressor (11); and a heat exchanger (15) in an auxiliary case (50) that is spaced apart (as shown in figure 17) from the heater (17) and the evaporator (20), the heat exchanger (15) is in fluid communication (via 24 and 25) with the condenser (13) and the compressor (11); wherein in a heating mode (see at least figure 18) refrigerant warmed by the compressor (11) circulates through the heat exchanger (15) to warm airflow (arrows inside 50) moving across the heat exchanger (15; see at least paragraphs 127 and 244), and in a cooling mode (see figure 17) refrigerant cooled by the condenser (13) circulates through the heat exchanger (15) to cool airflow moving across the heat exchanger (evident from at least figure 17 and paragraph 243).  
As per claim 2, Takeuchi discloses the system further comprising a refrigerant flow control device (14a or 14b) configured to: permit refrigerant flow from the compressor (11) to the heat exchanger (15) in the heating mode (as shown in figure 18); and restrict refrigerant flow from the compressor (11) to the heat exchanger (15) in the cooling mode (as evidenced by figure 17).  
As per claim 3, Takeuchi discloses the system further comprising a refrigerant flow control device (21a) configured to permit refrigerant flow from the condenser (13) to the heat exchanger in the cooling mode (as shown in figure 17); and restrict refrigerant flow from the condenser (13) to the heat exchanger (15) in the heating mode (as shown in figure 18).  
As per claim 5, Takeuchi discloses the system further comprising: a main case (10 and 30 combined) configured to2 be arranged behind a front dashboard of a vehicle (10 and 30 can be arranged behind a vehicle dashboard), the main case including the condenser (13), the compressor (11), the heater (17), and the evaporator (20); a blower (52) included with the auxiliary case (50) configured to circulate airflow (see arrows) heated by, or cooled by, the heat exchanger (15; as shown in figures 17 and 18); and refrigerant lines (24, 25) connecting the main case (10, 30) to the auxiliary case (50) to circulate refrigerant between the main case and the auxiliary case (as evidenced by figures 17-18).  
As per claim 8, Takeuchi discloses wherein the auxiliary case (50) is configured to3 be in fluid communication (e.g. indirectly via convection, given the location of 50; see paragraph 72) with at least one seat (i.e. the rear seat) such that airflow heated by, or cooled by, the heat exchanger (15) heats or cools the at least one seat (see figures 17 and 18).  
As per claim 9, Takeuchi discloses wherein the auxiliary case (50) is configured to be in fluid communication with a storage unit (e.g. space where 50 is stored) to heat or cool an interior of the storage unit (evident from figures 17-18 and paragraph 72).  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12-20 are allowed.
The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 7, 12 and 19. There are no prior art teachings that would otherwise supplement or substitute the teachings of Takeuchi to arrive at the claimed invention. The prior art fails to teach the arrangement of the auxiliary assembly/case (battery pack 50) being arranged or configured to be arranged in a passenger cabin of a vehicle. Rather, Takeuchi explicitly discloses the auxiliary case/assembly as being located at “a bottom surface of a vehicle between a trunk room in the rear of the vehicle and a rear seat” (see paragraph 72).
Although one of ordinary skill in the art could consider relying on an “obvious to try” rationale4 for changing the location of the auxiliary case/assembly to arrive at the claimed invention, the reliance on said rationale is admonished5 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different locations or configurations for the auxiliary case) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Takeuchi require the specific arrangement of the auxiliary case as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Takeuchi to arrive at the claimed invention would be based on improper hindsight, and would render Takeuchi inoperable for its intended purpose. Assuming arguendo, rearranging the auxiliary case/assembly of Takeuchi would change the principles of operation thereof, since it would require completely redesigning the structure of the vehicle and air-conditioning system. For instance, moving the auxiliary case (battery pack 50) to the passenger compartment, as claimed, from the bottom of the vehicle, as disclosed in Takeuchi, would significantly change the center of mass of the vehicle, thereby increasing the risk of rollover during operation. Moreover, moving the auxiliary case into the passenger compartment would reduce the available space for passengers, which is an undesired effect. These hypothetical modifications would most likely result in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of claims 7, 12 and 19.
Rejoinder of Previously Withdrawn Claims
Claims 14 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-C, as set forth in the Office action mailed on July 29, 2021, is hereby partially withdrawn and claims 14 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the partial withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 28 of the Specification as filed on November 27, 2019.
        2 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).
        3 Id.
        4 See MPEP § 2143 (I) (E).
        5 Id., at § 2145 (X) (B).